                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

BRIAN HAYHURST, individually on          )
behalf of all others similarly           )
situated,                                )
                                         )
                     Plaintiffs,         )
                                         )            1:19CV657
       v.                                )
                                         )
KELLER WILLIAMS REALTY, INC., a          )
Texas corporation,                       )
                                         )
                     Defendant.          )

                       MEMORANDUM OPINION AND ORDER

      This matter is before the Court on Defendant Keller Williams Realty, Inc.’s

Motion to Dismiss Plaintiff’s Amended Complaint [Doc. #13]. Plaintiff Brian

Hayhurst, on behalf of himself and purported class members, alleges that Keller

Williams Realty, Inc. (“Keller Williams”) violated the Telephone Consumer

Protection Act (“TCPA”) when it or its agents called Hayhurst and others without

prior express written consent using a pre-recorded voice and automated telephone

dialing systems all while his and others’ telephone numbers were registered on the

national do-not-call registry. (See generally Am. Compl. [Doc. #11].) Keller

Williams argues that Hayhurst has failed to state a claim for which relief can be

granted because he cannot pursue direct liability, he has not sufficiently alleged

vicarious liability, and, even had he done so, he has not sufficiently alleged that he

received a call from an automated telephone dialing system. (See generally Def.’s




     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 1 of 28
Mem. of Law in Supp. of its Mot. to Dismiss Pl.’s Am. Compl. (“Def.’s Mem. in

Supp.”) [Doc. #14].) For the reasons explained below, the motion is denied.

                                            I.

      Keller Williams is one of the largest real estate franchises in the world and is

recognized “’as the world’s #1 training organization across all industries.’” (Am.

Compl. ¶¶ 2, 3.)

      [A] key component of Keller Williams’ marketing plan for realtors
      instilled through its award winning training and coaching programs has
      been for realtors to purchase lists of potential leads for real estate
      listings from lead provider companies . . . that generate personal
      phone numbers associated with expired listings on the multiple listing
      service (MLS) . . . and which provide[] a web-hosted autodialer for
      realtors to make marketing calls en masse to those numbers without
      the recipients’ consent.

(Id. ¶ 4; see also id. ¶ 11 (alleging that Keller Williams “directs realtors to use

certain prescribed practices to market [the company’s] realty services, including

unsolicited, prerecorded and autodialed calls”), ¶ 12 (asserting that “Keller Williams

encourages realtors to call property owners generated from expired listings on the

MLS”).)

      As part of this marketing, Keller Williams “promotes specific scripts” for

realtors to use when calling individuals. (Id. ¶ 13 (citing Expired Listings (2004

Keller Williams Realty Inc.), Ex. 1 to Am. Compl.).) For example, there are scripts

promoting Keller Williams as the number one agent in properties sold and a script

inquiring if the home owner is still interested in selling his or her home if the realtor

had a buyer. (Ex. 1, Expired Listings.) Particularly relevant here, one script reads in



                                            2



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 2 of 28
part, “Hello, this is _________ with the _________ group, and I noticed that your

property has expired on the MLS. Are you still interested in selling your home? . .

.” (Id.) There are tips throughout the various scripts such as, “The key to

prospecting for Expireds is to overcome their disappointment and position yourself

as the knowledgeable, dependable, trustworthy, results-oriented professional they

are looking for.” (Id.)

         In addition, Keller Williams provides training videos through KWconnect.com,

some of which teach agents how to call expired listings. (Am. Compl. ¶ 14.)

These videos are entitled, “Does Cold Calling Expired Listings Even Work? (The

Truth)”, “LIVE Cold Call (+Expired Listing Appointment Set)”, “Expired Listing

Lead Generation & Prospecting”, “FSBO’s and Expired Listings – Newscast”,

“FSBO and Expired Listings Extreme Training Camp with Kevin Ward”, “Real Estate

Training / Scripts for FSBO and Expired Listings / Real Estate Training”, “Expired

Listings 101 with Rachel Adams Lee”, and “Expired Listings: Go Pro”. (Id. ¶¶ 15-

20. 1)

         Keller Williams also maintains a program of Approved Vendors, including

those that mine consumer data from expired MLS listings for agents, to whom it

gives a “’trusted’” seal of approval and “’[a]ccess to more than 150,000 Keller

Williams associates and more than 750 franchises throughout the United States

and Canada.’” (Id. ¶ 21.) Landvoice is one of Keller Williams’ primary approved



1
 Hayhurst details some of the contents of many of these videos in the Amended
Complaint. (See Am. Compl. ¶¶ 15-17, 19-20.)
                                           3



         Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 3 of 28
vendors, and it “sells agents lists of real estate leads, researches telephone

numbers associated with the leads, and provides agents with an online automatic

telephone dialing system which allows them to load the lists of leads using a

sequential number generator and then dial them.” (Id.; see also id. ¶ 35 (illustrating

Landvoice as a “Keller Williams Approved Vendor”).) Landvoice “’deliver[s] the

highest quality and quantity of owner contact information including cell phone

numbers’ . . . for each lead to ensure that the agent calling has the best chance of

reaching the client.” (Id. ¶ 29.)

      Its “service includes the automatic loading of the Landvoice-generated leads

list, using a sequential number generator, into a ‘Power Dialer,’ an automatic

telephone dialing system that ‘dial[s] leads’ at a rate of 80 to 300 per hour and

delivers a pre-recorded message if calls are not answered”. (Id. ¶ 30 (illustrating an

integrated system in which “leads are automatically pushed into the dialer” and

“other leads” are “[s]imply import[ed]” with “a CSV file”).)

      Landvoice regularly participates and presents at Keller Williams Family

Reunion, “a yearly event with over 10,000 attendees, which features Keller

Williams executives and master faculty leading education sessions covering sales

skills, leadership skills, and technology training”, where Keller Williams trainers

instruct agents “to purchase lead lists and call them using an autodialer” such as

Landvoice, Mojo Dialer, and archagent PowerDialer. (Id. ¶¶ 32, 33; see also id.

¶ 31 (illustrating Landvoice’s announcements, “We are excited to announce . . .

Landvoice has teamed with Keller Williams” and “Complete the registration to

                                           4



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 4 of 28
begin receiving Special KW prices”).) The CEO of KW MAPS Coaching developed

a training program “centered around obtaining Landvoice generated leads and

autodialing them”, and agents who enroll in the training program are given a free

trial account with Landvoice. (Id. ¶ 35.)

      A similar vendor that Keller Williams promotes through its KW University and

KW MAPS coaching programs is RedX, which identifies “property listings from the

MLS, locate[s] the property owners of those listings, and generate[s] personal

phone numbers of those property owners who [sic] they sell to real estate agents

along with access to a dialer to call those agents [sic], many of which are

registered on the Do Not Call registry.” (Id. ¶¶ 22, 23.) At the Keller Williams

Family Reunion, KW Maps coaches “instruct realtors to use RedX and provide

scripts for cold calling expired leads.” (Id. ¶ 24 (citing PowerPoint presentation by

KW MAPS coaches Craig and Annmarie Reger, Ex. 2 to Am. Compl.).) And, at

another KW Maps program, Keller Williams coaches “instruct realtors to ‘Get a

system for phone numbers such as REDX’ and a ‘Mojo Dialer’ or ‘triple dialer.’” (Id.

¶ 26 (citing Mastermind presentation notes (Aug. 2015), Ex. 3 to Am. Compl.).)

Not only has Keller Williams trained its realtors on the importance of RedX, but in

Keller Williams’ magazine “Outfront”, it credits RedX for Keller Williams realtors’

success, “’With so many outbound calls made daily, they use RedX and Mojo to

power-dial and auto-dial so that they can decrease their downtime and increase

their productivity.’” (Id. ¶ 27.)




                                            5



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 5 of 28
      Hayhurst’s personal cellular telephone (“cell phone”) number has been

registered on the Do-Not-Call Registry since July 22, 2003. (Id. ¶ 42.) On May

31, 2019, his property listing on the MLS expired, and he soon began receiving

calls on his cell phone from or on behalf of Keller Williams agents. (Id. ¶¶ 43, 45-

53.) On June 1, 2019, Hayhurst received a call on his cell phone from 336-609-

6016 that went to voicemail at which point the caller left a pre-recorded message

stating,

      “Hi, this is Karmel from Keller Williams realty, I saw that your house is
      not listed on the MLS anymore, I was wondering when you are ready
      to interview real estate agents to get your house sold. Please give me
      a call at 336-609-6016[.] I would greatly love the opportunity to talk
      to you.”

(Id. ¶¶ 46, 47.)

      Three days later, on June 4, he received a second call, and when he

answered, he “said hello several times, but there was no one on the line.” (Id.

¶¶ 48, 49.) “Finally, he heard a beep and a live person got on the call”, leading

Hayhurst to believe he was called by an autodialer. (Id. ¶ 49.) The person calling

identified herself as Karmel from Keller Williams. (Id. ¶ 50.) The following day, on

June 5, Hayhurst received another call, this time from 336-592-7546. (Id. ¶ 51.)

As before, when he answered, he “heard several seconds of dead air before a live

operator came on the line” and identified herself as calling from Vazuio City,

Philippines on behalf of Keller Williams agent Gary Hernandez. (Id. ¶¶ 52-53.)

Hayhurst asked how she obtained his phone number, and she said “from the RedX

system they are using.” (Id. ¶ 54.)

                                          6



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 6 of 28
                                           II.

      Hayhurst initiated this putative class action, alleging Keller Williams violated

the TCPA, specifically 47 U.S.C. § 227(b)(1)(A)(iii), when it or its agents called

Hayhurst and others using a prerecorded voice (First Claim for Relief) and

equipment that has the capacity to store or produce telephone numbers to be

called, using a random or sequential number generator (Second Claim for Relief)

without Hayhurst’s or others’ prior express consent. (Am. Compl. ¶¶ 61-68.) He

also alleges that Keller Williams violated 47 C.F.R. § 64.1200(c) by initiating or

causing to be initiated, more than once in a 12-month period, telephone

solicitations to Hayhurst and others whose telephone numbers were registered on

the national Do-Not-Call Registry. (Id. ¶ 69-73.) Keller Williams has moved to

dismiss the action for failure to state a claim upon which relief can be granted.

      To survive a motion to dismiss made pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, a complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556); see also McCleary-Evans v. Md. Dep’t of Transp.,

State Highway Admin., 780 F.3d 582, 585 (4th Cir. 2015) (noting that a

complaint must “contain[] sufficient factual matter, accepted as true, to state a

                                           7



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 7 of 28
claim to relief that is plausible on its face in the sense that the complaint’s factual

allegations must allow a court to draw the reasonable inference that the defendant

is liable for the misconduct alleged”). However, when a complaint states facts

that are “’merely consistent with’ a defendant’s liability, it ‘stops short of the line

between possibility and plausibility of ‘entitlement to relief.’’” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 557). When evaluating whether the complaint

states a claim that is plausible on its face, the facts are construed in the light most

favorable to the plaintiff and all reasonable inferences are drawn in his favor. U.S.

ex rel. Oberg v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir.

2014). Nevertheless, “labels and conclusions[,]” “a formulaic recitation of the

elements of a cause of action[,]” and “naked assertions . . . without some further

factual enhancement” are insufficient. Twombly, 550 U.S. at 557. In other words,

“[f]actual allegations must be enough to raise a right to relief above the speculative

level”. Id. at 555.

                                           A.

      Keller Williams first challenges the sufficiency of the allegations as to its

liability – direct or vicarious – for the alleged statutory violations. The TCPA

makes it unlawful “for any person . . . to make any call (other than a call for

emergency purposes or made with the prior express consent of the called party)

using any automatic telephone dialing system or an artificial or prerecorded voice .

. . to any telephone number assigned to a . . . cellular telephone service . . . .” 47

U.S.C. § 227(b)(1)(A)(iii); see also 47 U.S.C. § 227(b)(3) (creating a private right

                                           8



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 8 of 28
of action for a violation of this subsection). It is also unlawful for “any person” to

“mak[e] or transmit[] a telephone solicitation to the telephone number of any

subscriber included in [the national Do-Not-Call Registry].” 47 U.S.C.

§ 227(c)(3)(F); see also 47 U.S.C. § 227(c)(5) (creating a private right of action for

“[a] person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity”); 47 C.F.R. § 64.1200 (implementing 47

U.S.C. § 227(c)(3)(F)). As is relevant here, “’person’ includes an individual,

partnership, association, joint-stock company, trust, or corporation.” 47 U.S.C.

§ 153(39).

       The parties appear to agree that Keller Williams did not make these calls and

that vicarious, not direct, liability applies. (See Def.’s Mem. of Law at 5; Pl.’s

Resp. in Opp’n to Def.’s Mot. to Dismiss (“Pl.’s Resp.”) at 4-12 [Doc. #23]

(focusing entirely on various liability).) Cf. In re Joint Petition Filed by Dish

Network, LLC, 28 F.C.C.R. 6574, 6574 (2013) (“Dish Network”) (clarifying that “a

seller does not generally ‘initiate’ calls made through a third-party telemarketer

within the meaning of the TCPA”). Instead, the parties dispute the sufficiency of

the allegations in support of vicarious liability.

       Keller Williams makes several arguments in support of its general contention

that the Amended Complaint fails to allege plausibly that the calls were made on

its behalf. (Def.’s Mem. of Law at 5-14.) As Keller Williams sees it, the

“allegations show that the realtors (and not [Keller Williams]) controlled the manner

and means in which they contacted [Hayhurst].” (Id. at 6.) For example, one of

                                            9



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 9 of 28
the videos cited in the Amended Complaint shows “that realtors have full

discretion on how they can market their services”, as do the allegations of the

different ways the realtors contacted Hayhurst. (Id. at 6-7.) According to Keller

Williams, there are no allegations that the company had the power to give interim

instructions to realtors, while the allegations show the realtors paid for training and

services they chose. (Def.’s Reply in Supp. of its Mot. to Dismiss Pl.’s Am. Compl.

(“Def.’s Reply”) at 5-6 [Doc. #31].) In addition, according to Keller Williams, there

are no factual allegations supporting an agency relationship between it and Karmel,

whom the company asserts is not a licensed North Carolina realtor, or one of its

franchises or how Keller Williams was involved in a call by a realtor using an alias.

(Def.’s Mem. of Law at 8.) Keller Williams also maintains that realtors are

independent contractors whose tortious conduct generally is not imputed to the

employer. (Id. at 9 (citing Century Land Dev. L.P. v. Weits, No. 07-14377-CIV,

2009 WL 252091 (S.D. Fla. Feb. 2, 2009) (granting summary judgment to Keller

Williams on professional negligence and negligence claims under Florida law where

realtor was found to be an independent contractor).) The company also argues

that there are no allegations that it said or did anything on which Hayhurst

reasonably relied, thus also foreclosing a finding of apparent authority. (Def.’s

Reply at 7.) Without an agency relationship, the company argues, the allegations

of ratification also fail. (Def.’s Mem. of Law at 10-11.) Finally, to bind Hayhurst to

his original Complaint, Keller Williams relies heavily on the purported strength of its

arguments to dismiss the original Complaint and the distinction between some of

                                          10



    Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 10 of 28
its allegations and those in the Amended Complaint. (Id. at 11-13.)

      Hayhurst responds that his allegations of Keller Williams’ training programs

and materials and preferred vendor program are sufficient to show that it was

reasonable for realtors to believe the company was directing the means and

manner of their calls and that they were acting with actual authority to do so.

(Pl.’s Resp. at 7-8; see also id. at 9 (distinguishing Century Land Dev. L.P.).) This

is further evidenced, Hayhurst argues, by the allegations that the individuals who

called him identified themselves as calling from Keller Williams, one caller’s

message followed a Keller Williams script, and another caller identified a Keller

Williams-promoted vendor as the source of Hayhurst’s telephone number. (Id. at 8-

9; see also id. at 5-6 (citing Valdes v. Century 21 Real Estate, LLC, No. 2:19-

05411, 2019 WL 5388162 (D.N.J. Oct. 21, 2019) (finding the plaintiff sufficiently

pled an agency relationship between Century 21 Real Estate, LLC and franchisees

in TCPA action).) Hayhurst contends these same allegations support apparent

authority and ratification. (Id. at 9-12.)

      “The Federal Communications Commission (the ‘FCC’) interprets the TCPA

to allow vicarious liability for violation of § 227(b) and § 227(c)” as found in “the

federal common law of agency, ‘including not only formal agency, but also

principles of apparent authority and ratification.’” Hodgin v. UTC Fire & Security

Americas Corp., Inc., 885 F.3d 243, 251-52 (4th Cir. 2018) (quoting Dish

Network, 28 F.C.C.R. at 6584). The Fourth Circuit has also found that the “plain

language” of “the TCPA’s private right of action [for Do-Not-Call violations]

                                             11



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 11 of 28
contemplates that a company can be held liable for calls made on its behalf, even if

not placed by the company directly.” Krakauer v. Dish Network, L.L.C., 925 F.3d

643, 659 (4th Cir. 2019) (citing 47 U.S.C. § 227(c)(5)). Although there is “no

clear definition of ‘on behalf of’ in the TCPA,” the court “assume[d] that federal

statutes are written with familiar common law agency principles in mind.” Id.; see

also Dish Network, 28 F.C.C.R. at 6585 (“Standard dictionary definitions of the

phrase ‘on behalf of’ include . . . concepts that easily can be read to encompass

common law agency principles.”). “To determine these common law principles,

courts have traditionally looked to the Restatement of Agency.” Hodgin, 885 F.3d

at 252.

      An agency relationship “arises when one person (a ‘principal’) manifests

assent to another person (an ‘agent’) that the agent shall act on the principal’s

behalf and subject to the principal’s control, and the agent manifests assent or

otherwise consents so to act.” Restatement (Third) of Agency § 1.01 (2006); see

also Krakauer, 925 F.3d at 659-660 (stating the same and citing the Restatement).

“Once such a relationship is formed, ‘traditional vicarious liability rules ordinarily

make principals . . . vicariously liable for acts of their agents . . . in the scope of

their authority.’” Id. at 660 (quoting Meyer v. Holley, 537 U.S. 280, 285-86

(2003)). “An essential element of agency is the principal’s right to control the

agent’s actions”, but this concept of control “embraces a wide spectrum of

meanings”, including “what the agent shall and shall not do, in specific or general

terms.” Restatement (Third) of Agency § 1.01 cmt f. “A principal’s control over

                                           12



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 12 of 28
an agent will as a practical matter be incomplete because no agent is an

automaton who mindlessly but perfectly executes commands.” Id.

      “An agent acts with actual authority when, at the time of taking action that

has legal consequences for the principal, the agent reasonably believes, in

accordance with the principal’s manifestations to the agent, that the principal

wishes the agent so to act.” Id. § 2.01. Actual authority may be given expressly

such as when the principal states “in very specific or detailed language” how an

agent is to act or impliedly such as when an agent acts “in a manner in which [the]

agent believes the principal wishes the agent to act based on the agent’s

reasonable interpretation of the principal’s manifestation in light of the principal’s

objectives and other facts known to the agent.” Id. § 2.01 cmt. b.

      At this stage of the proceedings, Hayhurst has sufficiently alleged an agency

relationship between Keller Williams and the individuals who called him. The

allegations show that Keller Williams manifested its assent in a number of ways for

its realtors to act on its behalf, subject to its control, and the realtors who called

Hayhurst so acted. There are the numerous videos on KWConnect.com about

using expired listings to generate leads; the various scripts for Keller Williams

agents to use when calling individuals with expired listings, one of which was

similar to the pre-recorded message Karmel left for Hayhurst; an Approved Vendor

Program that gives companies like Landvoice access to more than 150,000 Keller

Williams associates and more than 750 franchises; the regular participation of

Landvoice representatives at Keller Williams Family Reunion, an annual event with

                                           13



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 13 of 28
over 10,000 attendees featuring Keller Williams executives and master faculty

leading training; the training program developed by the CEO of KW Maps Coaching

centered around obtaining Landvoice-generated leads and autodialing them which

Keller Williams claims has helped tens of thousands of its agents; the Keller

Williams trainers from Keller Williams University (which provides an industry-

leading curriculum addressing every aspect of success in real estate) who direct

agents to purchase lead lists and call them using an autodialer; and, at Keller

Williams Family Reunion, on Keller Williams’ blog, as part of KW Maps

programming, and in Keller Williams’ magazine, the promotion of and instruction to

use RedX, a company similar to Landvoice and the company from whom the last

caller obtained Hayhurst’s number. As Hayhurst alleges, the coaching and training

programs and materials of Keller Williams, which has consistently been in the top

five on the Training 25 “which ranks excellence in employer-sponsored training and

development programs”, are “an integral part” of its franchise system and “the

means by which Keller Williams controls the manner in which realtors market for

new listings”.

      Keller Williams argues that the allegations actually show that realtors

exercised their own discretion to market their services, but as the Restatement

recognizes, control “embraces a wide spectrum of meanings” and, “as a practical

matter”, Keller Williams’ control over its realtors will “be incomplete because no

agent is an automaton who mindlessly but perfectly executes commands.” Even

the scripts provided to realtors reflect that, despite the varying situations realtors

                                          14



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 14 of 28
may face when cold-calling leads, Keller Williams has planned a corresponding

conversation between the realtor and the prospective customer.

      And, despite Keller Williams’ argument that Hayhurst also failed to connect

the company to any of the callers, he alleged that “’Karmel 2 from Keller Williams

realty’” left the June 1, 2019 pre-recorded voicemail similar to one of the

company’s calling scripts, “Karmel from Keller Williams” called again on June 4,

2019 to “solicit[] [Hayhurst] to relist his property with her”, and an operator

“calling for Keller Williams agent Gary Hernandez” spoke with Hayhurst on June 5,

2019 and identified RedX as the source of Hayhurst’s telephone number. At this

stage of the proceedings, these allegations, in light of all others, are sufficient to

connect the callers with Keller Williams. See Hossfeld v. Gov’t Empls. Ins. Co., 88

F. Supp. 3d 504, 510 n.12 (D. Md. 2015) (noting in response to defendant’s

argument “that the Plaintiffs have not included enough facts about the relationship

between the third-party telemarketer and GEICO to establish vicarious liability” for

alleged TCPA violations that “the Plaintiffs ‘need not plead the identity of every

player in the alleged scheme nor every nuance of the relationships . . . ; indeed,

the information necessary to connect all the players is likely in [GEICO’s] sole

possession”) (quoting Kristensen v. Credit Payment Servs., 12 F. Supp. 3d 1292,

1302 (D. Nev. 2014)). The allegations show that Karmel and someone else on




2
  Keller Williams contends that there is no Karmel listed among North Carolina’s
licensed realtors. However, that argument is not properly before the Court on a
Rule 12(b)(6) motion.
                                           15



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 15 of 28
behalf of Keller Williams acted with actual authority when they called Hayhurst in

the face of Keller Williams’ specific, detailed training and materials, as well as with

implied authority because a reasonable realtor would interpret the company’s

extensive training operations, its content, and materials as manifesting Keller

Williams’ expectation that agents obtain lead generating lists of expired MLS

listings from companies like Landvoice and RedX and use an automatic dialer to

call prospective clients, whether or not they had not consented to receive such

calls or had registered their telephone numbers on the national Do Not Call

Registry.

       Understandably, Keller Williams relies on Century Land where summary

judgment was granted in favor of Keller Williams Realty of the Palm Beaches

because it could not be held vicariously liable for a realtor’s conduct. However,

not only are the facts and legal claims of Century Land distinguishable from those

alleged here, but it was decided on summary judgment in an unpublished and

otherwise non-binding opinion. 2009 WL 252091 (applying Florida law and

granting summary judgment to Keller Williams Realty of the Palm Beaches on

claims of breach of fiduciary duty, professional and ordinary negligence, and

constructive fraud where realtor and the company had entered into an independent

contractor agreement).

      At this stage, a more applicable, albeit also unpublished and otherwise non-

binding, opinion is Valdese where the court denied Century 21 Real Estate, LLC’s

motion to dismiss the TCPA claims against it. 2019 WL 5388162. The court

                                          16



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 16 of 28
explained that

      a plaintiff sufficiently pleads that a defendant directed a realtor’s calls
      by alleging that the caller “expressly mentioned” the defendant “by
      name”; that the defendant had the authority to “revise[]” call “scripts”
      or provide feedback regarding calls; that the defendant had authority to
      “provide[] lead lists”; that the defendant was “aware” that an autodialer
      was being used and/or other acts giving rise to an inference that the
      defendant was “heavily involved” in the “sales practices and marketing
      procedures”.

Id. at *4 (quoting United States v. Dish Network LLC, 256 F. Supp. 3d 810, 922-

23 (C.D. Ill. 2017) (proceeding at summary judgment stage), aff’d in part, reversed

in part on other grounds, 954 F.3d 970 (7th Cir. 2020)). The court found

sufficient plaintiff’s allegations that through “its training techniques, Century 21 in

effect directed realtors to solicit business for Century 21’s and the realtors’

common benefit by purchasing lists of leads associated with expired listings and

similar properties and calling them repeatedly with an autodialer.” Id. at *4. The

plaintiff had alleged that the company “instructed realtors on how frequently to

make calls and on what to say during calls: to identify themselves as calling on

behalf of Century 21, to offer the Century 21 pledge, and to solicit expired

listings” and “facilitated realtors’ access to lead lists and autodialers.” Id. See also

Hossfeld, 88 F. Supp. 3d at 510-11 (finding allegations sufficient for vicarious

liability under the TCPA where the plaintiffs “alleged that GEICO contracted with

third-party telemarketers, created scripts for those telemarketers, knew the third-

parties were using automated dialing systems in violation of the TCPA, and had the

third-parties make calls with those systems before forwarding the call to GEICO



                                           17



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 17 of 28
sales representatives”).

      The agents who called Hayhurst also plausibly did so with apparent

authority. “[W]hen a third party reasonably believes the actor has authority to act

on behalf of the principal and that belief is traceable to the principal’s

manifestations”, which can be by “written or spoken words or other conduct”, an

agent acts with apparent authority. Restatement (Third) of Agency § 1.03

(defining manifestation), § 2.03 (defining apparent authority); see also id. § 3.03

(explaining creation of apparent authority). In other words, “an agent is imbued

with apparent authority to bind his or her principal if a third person could

reasonably interpret acts or omissions of the principal as indicating that the agent

has authority to act on behalf of the principal.” Crothers v. Commodity Futures

Trading Comm’n, 33 F.3d 405, 410 (4th Cir. 1994) (quoting Metco Prods., Inc. v.

N.L.R.B., 884 F.2d 156, 159 (4th Cir. 1989); see also Bridgeview Health Care

Center, Ltd. v. Clark, 816 F.3d 935, 939 (7th Cir. 2016) (“To create apparent

authority, the principal must speak, write, or otherwise act toward a third party”

and its “conduct must make the third party reasonably believe that [it] has

consented to an action done on [its] behalf by someone purporting to act for

him.”); N.L.R.B. v. Local Union 1058, United Mine Workers of America, 957 F.2d

149, 153 (4th Cir. 1992) (requiring the principal to have made some manifestation

to the third party). A manifestation by a principal “may take many forms”, such as

the principal’s making “explicit statements” “directly to a third party”, requiring

“the agent’s name and affiliation with the principal be included in a listing of

                                           18



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 18 of 28
representatives that is provided to a third party”, directing the “agent to make

statements to third parties” or “perform acts”, or “placing the agent in charge of a

transaction or situation.” Restatement Agency § 2.03 cmt. c. “Apparent authority

often coincides with actual authority” where “the agent has acted consistently

with what the agent reasonably believes the principal wishes the agent to do” “and

the principal’s manifestations are the basis for the third party’s reasonable belief

that the principal has authorized the agent’s acts.” Id.

      Keller Williams argues that Hayhurst fails to “allege he had any contact with

[Keller Williams’] independent franchisees much less [Keller Williams]” or “any

communication from [Keller Williams] to [Hayhurst] that would qualify as a

‘manifestation of the principal’”. (Def.’s Reply at 7.) Although Keller Williams is

not alleged to have made any statements directly to Hayhurst, it is not required to

do so. Rather, its manifestations must be “traceable” to it even if it did not make

them directly to Hayhurst. And, its manifestations “may take many forms”. See

Dish Network, 28 F.C.C.R. 6592 (providing “illustrative examples of evidence that

may demonstrate” apparent authority). Here, Keller Williams is alleged to have

provided realtors with scripts to use while cold-calling individuals in which they are

to refer to themselves as being “with Keller Williams Realty” and explain that

“we’re [your] County’s number one agent in properties sold”, “[w]e specialize in

homes that should have sold but didn’t”, among other similar statements. The

content of the telephone calls made to Hayhurst is traceable to Keller Williams by

way of its extensive training and materials.

                                          19



    Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 19 of 28
      “Ratification is the affirmance of a prior act done by another, whereby the

act is given effect as if done by an agent acting with actual authority.” Hodgin,

885 F.3d at 252 (quoting Restatement (Third) of Agency § 4.01(1)). As the

Hodgin court recognized, “’[a] party may ratify an act” if it has “’knowledge of

material facts involved in the original act’” and fails “’to object to it or to repudiate

it’”. Id. (quoting Restatement (Third) of Agency § 4.01 cmt. f., § 4.06). Keller

Williams argues that ratification fails because, not only has Hayhurst not

sufficiently alleged an agency relationship, but also because “the allegations show

that the calls should not have been made; Landvoice – a ‘primary approved vendor’

– would have identified his number as an expired listing on the DNC list, and one

not to call.” (Def.’s Mem. of Law at 10-11; see also id. at 4 (citing Landvoice’s

website) 3.) As explained above, Hayhurst has sufficiently alleged an agency

relationship and actual and apparent authority. To the extent it is necessary, if at

all, he has also sufficiently alleged that Keller Williams knew its agents were using

RedX to obtain listing leads and using autodialers to call those leads. For example,

he alleges that “many” of the numbers RedX sells to real estate agents “are

registered on the Do Not Call registry”, KW Maps coaches instructed realtors at

Keller Williams Family Reunion and elsewhere to use RedX, the company’s

magazine credited the use of RedX with Keller Williams’ success, and RedX was



3
  Keller Williams impermissibly cites to www.landvoice.com/help, a website
identified differently than the one Hayhurst cited in his Amended Complaint (see
Am. Compl. n.33 (https://landvoice.com/bold/welcome/)) and videos apparently
cited in Hayhurst’s initial Complaint but not in his Amended Complaint.
                                           20



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 20 of 28
the source of Hayhurst’s telephone number to at least one of his callers. Not only

does Hayhurst allege that RedX sells access to a dialer to call leads, but that as

part of its extensive training Keller Williams touts the importance of using an

autodialer.

      Keller Williams also attempts to dismiss the Amended Complaint by binding

Hayhurst to now-abandoned allegations from his original Complaint that Keller

Williams previously moved to dismiss, but this effort fails. Keller Williams argues

that Hayhurst initially alleged that it trained and directed realtors to use Landvoice,

but those allegations showed that Keller Williams could not be vicariously liable for

the calls to Hayhurst because he received a call through RedX and the Philippines,

not from Landvoice. (Def.’s Mem. of Law at 12.) In his original Complaint,

Hayhurst also cited a video allegedly produced and used by Keller Williams to train

realtors how to use Landvoice, but the video actually showed that the calls at

issue should not have been made because the numbers were on the Do Not Call

registry. (Id. at 13.) Hayhurst omitted these allegations from his Amended

Complaint. Nevertheless, Keller Williams contends that these now-abandoned

allegations “should not go unnoticed” and cites cases from the D.C. Circuit, the

D.C. District Court, the Southern District of New York, and the Eastern District of

New York. (Id. at 12.)

      The defendant in New Hickory Pizza, Inc. v. TIG Insurance Co., No. 5:16-cv-

164-RLV-DSC, 2017 WL 3840278, at *5 (W.D.N.C. Aug. 31, 2017), made the

same arguments when it moved to dismiss an amended complaint because of the

                                          21



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 21 of 28
plaintiff’s allegations in the original complaint. Like Keller Williams, the defendant

cited opinions from district courts in the Second Circuit where plaintiffs were held

“to prior allegations when allegations in a superseding complaint ‘directly

contradict’ or are ‘entirely inconsistent’ with the prior allegations.” Id. But, as the

court recognized, “[t]his approach . . . does not appear to be the majority approach

even in the Second Circuit” where most district courts “consider prior inconsistent

pleadings relevant, but only as controvertible, not conclusive admissions”. Id.

(citing Palm Beach Strategic Income, LP v. Salzman, No. 10-CV-261 (JS)(AKT),

2011 WL 1655575, at *5-*6 (E.D.N.Y. May 2, 2011), aff’d, 457 F. App’x 40 (2d

Cir. Jan. 26, 2012)). The court found “substantial authority for the proposition

that an allegation in a superseded complaint should not be considered at the

motion to dismiss stage, although it might be considered at a later stage.” Id. *6-

*7 (quoting West Run Student Housing Assocs., LLC v. Huntington Nat’l Bank,

712 F.3d 165, 171-73 (3d Cir. 2013) (citing cases from the First, Fifth, Seventh,

and Ninth Circuit Courts of Appeals)). New Hickory Pizza, Inc. is instructive, and

West Run Student Housing Assocs., LLC is persuasive.

      “Perhaps the most common use of Rule 15(a) is by a party seeking to amend

in order to cure a defective pleading”, as the Rule “reinforces one of the basic

policies of the federal rules – that pleadings are not an end in themselves but are

only a means to assist in the presentation of a case to enable it to be decided on

the merits.” Arthur R. Miller, Mary Kay Kane, and A. Benjamin Spencer, 6 Fed.

Prac. & Proc. Civ. §§ 1473, 1474 (3d ed.). And, as the Fourth Circuit Court of

                                          22



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 22 of 28
Appeals has recognized, “[a] plaintiff who wishes to amend a complaint is not

limited merely to adding allegations to the original pleadings; rather, the pleading

may remove or, plainly, amend the original allegations by filing an amended

complaint.” Goode v. Central Va. Legal Aid Society, Inc., 807 F.3d 619, 627, 627

n.6. (2015). Therefore, at this stage, the allegations in the Amended Complaint

are the only allegations assessed, and, as explained above, they have been found

sufficient as to vicarious liability for the telephone calls made to Hayhurst.

                                          B.

      Next, Keller Williams argues that the “allegations establish that [Hayhurst]

did not receive calls from an ‘automatic telephone dialing system’ (‘ATDS’).”

(Def.’s Mem. of Law at 14.) As it explains, the D.C. Circuit invalidated the

definition of an ATDS in the Federal Communications Commission’s 2015

Declaratory Ruling, leaving only the statutory language as guidance. (Id. at 14-16

(citing ACA Int’l v. Fed. Commc’ns Comm’n, 885 F.3d 687 (D.C. Cir. 2018)).)

Keller Williams interprets the statute to mean that a device must have “the

capacity to generate telephone numbers, either randomly or sequentially”, which it

argues Hayhurst does not allege. (Id. at 16-17.) Keller Williams also argues that

“the Landvoice system cannot dial numbers without human intervention” and,

thus, cannot dial numbers automatically. (Id. at 17.)

      Hayhurst responds that, at this stage of the proceeding, he only needs to

“identify[] ‘circumstances surrounding’ the calls that ‘create a plausible inference

of autodialing,’ including: their ‘commercial’ content; that multiple calls were

                                          23



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 23 of 28
made to the same recipient; and that they were made without the recipient’s

consent.” (Pl.’s Resp. at 12-13 (citing cases from the Southern District of Florida

and the North District of Illinois that predate the D.C. Circuit’s opinion in ACA

Int’l). And, Hayhurst argues, he has done just that and more by alleging the calls

he received were commercial, he received multiple similar calls, the calls were

made without his consent, other consumers received similar calls under similar

circumstances, one of the realtors used a platform capable of transmitting

prerecorded voice messages, one caller obtained his number from RedX, and Keller

Williams’ realtors have been trained to use autodialers. (Id. at 13-14.)

      An “automatic telephone dialing system” is “equipment which has the

capacity – (A) to store or produce telephone numbers to be called, using a random

or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227

(a)(1). And, it is “unlawful for any person . . . to make any call (other than a call

made for emergency purposes or made with the prior express consent of the called

party) using any automatic telephone dialing system . . . to any telephone number

assigned to a . . . cellular telephone service . . . .” 47 U.S.C. § 227(b)(1)(A)(iii).

Pursuant to its directive to promulgate implementing regulations and its authority

to issue rulings, see 47 U.S.C. § 227(b)(2), the Federal Communications

Commission (“FCC”) has done just that over the years. But, its 2015 Declaratory

Ruling and Order, part of which was an attempt to clarify which devices qualify as

an ATDS, “fail[ed] to satisfy the requirement of reasoned decisionmaking” in

violation of the Administrative Procedure Act, and the D.C. Circuit, in relevant part,

                                           24



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 24 of 28
“set aside the Commission’s explanation of which devices qualify as an ATDS”.

ACA Int’l, 885 F.3d at 693-95, 703.

      Since ACA Int’l, courts have struggled to interpret § 227(a)(1)’s definition of

an ATDS, and a circuit split has emerged about what exactly the phrase “using a

random or sequential number generator” modifies. Compare Gadelhak v. AT&T

Servs., Inc., 950 F.3d 458 (7th Cir. 2020); Glasser v. Hilton Grand Vacations Co.,

948 F.3d 1301 (11th Cir. 2020); and Dominguez v. Yahoo, Inc., 894 F.3d 116 (3d

Cir. 2018) 4 with Duran v. La Boom Disco, Inc., 955 F.3d 279 (2d Cir. 2020) and

Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018). The Seventh

and Eleventh Circuits determined that an ATDS is one that stores telephone

numbers using a random or sequential number generator or produces telephone

numbers using a random or sequential number generator. In other words, the

phrase “using a random or sequential number generator” modifies both “store” and

“produce”. In so finding, they applied rules of grammar and punctuation, the

statute’s language, its history and context, and contemporaneous understandings.

See Gadelhak, 950 F.3d at 463-68; Glasser, 948 F.3d at 1306-09. As they

wrestled with the statute, the courts expressed frustration with its drafting and

discomfort with their ultimate conclusions. The Glasser court explained, “Clarity,




4
 The court in Marks v. Crunch San Diego, LLC, 994 F.3d 1041, 1052 n.8 (9th Cir.
2018) criticized the Dominguez court as having made an “unreasoned assumption”
when it “avoided the interpretive questions raised by the statutory definition of
ATDS” and “failed to resolve the linguistic problem” it had identified in an earlier
unpublished decision in the same case.
                                         25



    Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 25 of 28
we lament, does not leap off this page of the U.S. code. Each interpretation runs

into hurdles. In the absence of an ideal option, we pick the better option”. 948

F.3d at 1306. After working through four possible interpretations of the definition

of an ATDS, the Gadelhak court described its choice among the four as

“admittedly imperfect” but “lack[ing] the more significant problems of the other

three interpretations” and “thus [the court’s] best reading of a thorny statutory

provision.” 950 F.3d at 468.

      The Ninth and Second Circuits determined that a device qualifies as an

ATDS if it stores telephone numbers to be called and calls them, even if those

numbers were not generated by a random or sequential number generator. In other

words, the phrase “using a random or sequential number generator” modifies only

“produce” and not “store”. These courts, too, recognized that the “statutory

language leaves much to interpretation.” Duran, 955 F.3d at 283; see also Marks,

904 F.3d at 1051 (noting that the panel was “struggling with the statutory

language”). And, although the panels in Marks and Duran approached the analysis

slightly differently from one another, compare Marks, 904 F.3d at 1049-52 (after

finding the FCC’s prior orders on the issue were no longer binding and the

statutory language was ambiguous, concluding the context and structure of the

statutory scheme supported its definition) with Duran, 955 F.3d at 283-87

(reading the statute to “avoid[] rendering any word” “’surplusage’” and finding that

both the purpose and structure of the statute and the FCC’s still-valid and

consistent interpretations confirm its definition), and, although reasonable minds

                                         26



    Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 26 of 28
differ, their conclusion effectuates Congress’s intent. And, it is this definition that

is more persuasive to the Court.

      In that light, there is no doubt that Hayhurst has sufficiently pled that he

received telephone calls from an ATDS. When he answered the second telephone

call, there was no one on the line and only after he heard a beep did Karmel join

the call. (Id. ¶ 49.) She had left a pre-recorded message when Hayhurst failed to

answer her first call. (Id. ¶ 47.) When Hayhurst answered the third telephone call,

there were several seconds of “dead air” before the operator came on. (Id. ¶ 52.)

Later she would tell him that she obtained his telephone number from “the RedX

system they [were] using.” (Id. ¶ 54.)

      He detailed how Keller Williams integrates the Landvoice and RedX systems

into its training programs and consistently described those systems as importing

lists of telephone numbers belonging to individuals with expired MLS listings into a

dialer. For example, Landvoice can automatically load its generated lead lists into a

Power Dialer, “an automatic telephone dialing system that ’dial[s] leads’ at a rate

of 80 to 300 per hour and delivers a pre-recorded message if calls are not

answered”. (Am. Compl. ¶ 30.) RedX sells its leads lists and access to a dialer to

agents. As proclaimed on Keller Williams’ blog, “[T]he team got creative, looking

up everyone who expired between the years of 2007 and 2011” which “returned

100,000 homes, which begged the next question: how do you crank through that

many phone calls in just 90 days? Ultimately, they decided to leverage Red X and




                                          27



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 27 of 28
MOJO Powerdialer, purchased BOOM headphones, and added more phone lines . .

. .” (Id. ¶¶ 22, 25.)

      Hayhurst has not only sufficiently alleged that these systems have the

capacity to store a list of telephone numbers, but also that they can dial them

automatically. “By referring to the relevant device as an ‘automatic telephone

dialing system,’ Congress made clear that it was targeting equipment that could

engage in automatic dialing, rather than equipment that operated without any

human oversight or control.” Marks, 904 F.3d at 1052. “Common sense indicates

that human intervention of some sort is required before an autodialer can begin

making calls, whether turning on the machine or initiating its functions.” Id. at

1052-53; see also Duran, 955 F.3d at 289-90 (concluding the same). It is

reasonable to infer that these systems are dialing the telephone numbers, even if

the agent must tell the system to begin doing so.

      Therefore, at this stage of the proceedings, Hayhurst’s claim that Keller

Williams violated the TCPA by using an autodialer survives.

                                         III.

      For the reasons explained in this Memorandum Opinion, IT IS HEREBY

ORDERED that Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint [Doc.

#13] is DENIED.

      This the 22nd day of July, 2020.

                                                      /s/ N. Carlton Tilley, Jr.
                                                Senior United States District Judge



                                         28



     Case 1:19-cv-00657-NCT-JEP Document 37 Filed 07/22/20 Page 28 of 28
